 1   NATHANIEL R. LUCEY, Esq. (SBN 260796)
     ERICKSEN ARBUTHNOT
 2   152 North Third Street, Suite 700
     San Jose, CA 95112
 3   Tel: (408) 286-0880
     Fax: (408) 286-0337
 4
     Attorneys for Defendants
 5   FACULTATIEVE TECHNOLOGIES
 6   THE AMERICAS, INC. and INCINERATOR
     SPECIALISTS, INC.
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10   JONATHAN SALAS,                                                No. 1:17-CV-00335-LJO-BAM
11                                                                  STIPULATION AND ORDER TO
                              Plaintiff,                            CONTINUE CERTAIN DISCOVERY
12   v.                                                             CUTOFF DATES
13   FACULTATIEVE TECHNOLOGIES
     THE AMERICAS, INC., ET AL.,
14
15                            Defendants.
16
             IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES, BY AND
17
     THROUGH THEIR ATTORNEYS OF RECORD, that certain dates set forth in the Court’s
18
     Scheduling Conference Order of December 5, 2018, shall be modified as follows (modified dates
19
     are in bold):
20
21                   Expert Disclosure:                Continued from August 7, 2019
22                                                     To September 13, 2019

23           Supplemental Expert Disclosure: Continued from September 23, 2019
                                             To October 11, 2019
24
25           Non-Expert Discovery Cutoff:              Continued from August 1, 2019
                                                       To October 18, 2019
26
                     Expert Discovery Cutoff:          Continued from October 28, 2019
27
                                                       To December 13, 2019
28
             Pre-trial Motion Filing Deadline:         remains November 13, 2019
                                                          1
                                Stip. and Order to Continue Certain Discovery Cutoff Dates
     Salas v. Facultatieve, et al.
     Case No. 1:17-CV-00335-LJO-BAM
 1                   Settlement Conference:            Not set
 2
                     Pretrial Conference:              remains on February 4, 2020
 3                                                     Time: 9:00 a.m.
                                                       Dept: 4 (LJO)
 4
 5                   Jury Trial:                       remains April 7, 2020
                     (5-7 days est.)                   Time: 8:30 a.m.
 6                                                     Dept: 4 (LJO)
 7
     IT IS SO STIPULATED
 8
                                                                    MASTAGNI HOLSTEDT, A.P.C.
 9
10
     DATED: June 12, 2017                                        By: ____________/s/__________________
11                                                                   GRANT A. WINTER
                                                                     Attorney for Plaintiff
12
13
                                                                    ERICKSEN ARBUTHNOT
14
15
     DATED: June 12, 2017                                        By: ____________/s/__________________
16                                                                   NATHANIEL R. LUCEY
                                                                     Attorney for Defendants Facultatieve
17
                                                                     Technologies The Americas, Inc. and
18                                                                   Incinerator Specialists, Inc.
19
20
21                                                    ORDER
22           Having reviewed the Stipulation set forth above and the accompanying Declaration of
23   Nathanial R. Lucey, Esq., the Court finds the parties have not stated good cause. Delay in
24   discovery is not good cause. Nonetheless, in the interest of justice, the Court adopts the
25   scheduling dates set forth above, as modified by the parties.
26   ///
27   ///
28   ///

                                                           2
                                Stip. and Order to Continue Certain Discovery Cutoff Dates
     Salas v. Facultatieve, et al.
     Case No. 1:17-CV-00335-LJO-BAM
 1           The Court notes that the dates selected permit fact discovery beyond the date for expert
 2   disclosure and expert discovery past the dispositive motion filing deadline. No objection or
 3   complaint shall be heard nor shall further modification of the Scheduling Order be permitted
 4   based on any difficulties resulting from the dates selected by the parties.
 5
     IT IS SO ORDERED.
 6
 7       Dated:     June 14, 2019                                   /s/ Barbara     A. McAuliffe    _
 8                                                             UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           3
                                Stip. and Order to Continue Certain Discovery Cutoff Dates
     Salas v. Facultatieve, et al.
     Case No. 1:17-CV-00335-LJO-BAM
